  Case: 4:21-cv-00457-JCH Doc. #: 13 Filed: 07/26/21 Page: 1 of 2 PageID #: 27




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 RONALD LAMONT SUTTON,                            )
                                                  )
                 Plaintiff,                       )
                                                  )
          v.                                      )          No. 4:21-CV-457 JCH
                                                  )
 EASTERN DISTRICT OF MISSOURI                     )
 FEDERAL COURT, et al.,                           )
                                                  )
                 Defendants.                      )

                                MEMORANDUM AND ORDER

       This closed case is before the Court upon self-represented plaintiff Ronald Lamont Sutton’s

filing of a document titled, “Motion to Compel (“Defendants”) to Pay What The[y] Owe etc. and

Stop Mentateies [sic] Plaintiff etc.” ECF No. 12. The filing is handwritten on two sheets of

notebook paper and is mostly incomprehensible and difficult to decipher. Plaintiff appears to allege

that this Court and a mail official in Kennett, Missouri, who he describes as “racist white peoples,”

violated his constitutional rights by “mess[ing] with mail” at his home.

       On July 8, 2021, the Court dismissed this case for failure to comply with a Court order and

for failure to state a claim. ECF No. 9. The July 8th dismissal was without prejudice to plaintiff

filing a new lawsuit in the future should he decide to do so; however, the instant action is closed.

To the extent plaintiff can be understood to seek the reinstatement of this case or a different civil

case, he is advised that he cannot receive such relief by filing the instant document or any other

motions in this case.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s “Motion to Compel (“Defendants”) to Pay

What The[y] Owe etc. and Stop Mentateies [sic] Plaintiff etc.” [ECF No. 12] is DENIED.
  Case: 4:21-cv-00457-JCH Doc. #: 13 Filed: 07/26/21 Page: 2 of 2 PageID #: 28




       IT IS FURTHER ORDERED that the Clerk of Court shall retain a copy of plaintiff’s

motion [ECF No. 12] and return the original to plaintiff.

       IT IS HEREBY CERTIFIED that an appeal from this Order would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3).

       Dated this 24th day of July, 2021.


                                                 /s/ Jean C. Hamilton
                                                 JEAN C. HAMILTON
                                                 UNITED STATES DISTRICT JUDGE




                                                2
